Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christina Mangelsen on January 3, 2022 to discuss antecedent basis issues in Claims 17-19 introduced in taking the previously indicated allowable subject matter.   Support for the Examiner’s amendment lies within the originally filed claims and ¶[0035], ¶[0037], ¶[0046] and ¶[0047] of the as-filed specification. 
The application has been amended as follows: 
	In Claim 17, The method of Claim 1, wherein both or either of the washing solutions are generally free of acetone.
	In Claim 18, The method of Claim 1, wherein the polyarylene sulfide is contacted with both or either of the washing solutions within a sedimentation column.	In Claim 19, The method of Claim 1, further comprising separating the washed polyarylene sulfide from both or either of the washing solutions prior to heat treatment.


	
Response to Arguments
	Applicant’s claim amendments and remarks filed December 20, 2021 have been fully considered and are persuasive in overcoming all §102 and §103 rejections of record.  Said rejections are withdrawn.  Application is in condition for allowance in view of the Examiner’s amendment above.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-10 and 13-24 are allowed for reasons put forth in the non-final office action dated October 4, 2021 pages 5-7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299.  The examiner can normally be reached on 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Christopher M Rodd/Primary Examiner, Art Unit 1766